Citation Nr: 0709242	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-18 892	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
July 1971.  He also later served in the Army Reserves 
beginning in January 1978, but the exact dates of that 
service have not yet been verified.  He died in May 2004.  
The appellant is his widow.  She appealed to the Board of 
Veterans' Appeals (Board) from an August 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied her claim for 
service connection for the cause of his death.  

In December 2005, a hearing was held at the RO before a local 
Decision Review Officer (DRO).  The appellant-widow then 
provided testimony in August 2006 at a     videoconference 
hearing before the undersigned Veterans Law Judge (VLJ) 
of the Board.  

Unfortunately, further development of the evidence is 
required before deciding    the claim on appeal, so this case 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the appellant if 
further action is required on her part.




REMAND

In order to establish service connection for the cause of the 
veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2006).  
This determination will be made by exercising sound judgment, 
without recourse to speculation, after a careful analysis of 
all the facts and circumstances surrounding the death, 
including, particularly, autopsy reports.  Id.

A service-connected disability will be considered as the 
principal (primary) cause of death when the disability singly 
or jointly with some other condition was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown there was a causal connection.  See e.g., 
Mattern v. West, 12 Vet. App. 222, 227-28 (1999); Lathan v. 
Brown, 7 Vet. App. 359, 366 (1995).  

As the basis of the claim on appeal, the appellant-widow 
alleges the veteran developed several conditions following 
service, including high blood pressure, rectal cancer, and 
kidney problems, which eventually were primary or significant 
contributing factors in his death.  She further alleges that 
he was exposed to Agent Orange during his tour in Vietnam, 
which she believes could have initially caused one or more of 
these illnesses to manifest.



The medical evidence of record includes the veteran's death 
certificate, which, as stated, indicates he died in May 2004.  
The immediate cause of his death was anoxic encephalopathy, 
with underlying causes of hyperkalemic arrest and 
end-stage renal disease.  Also listed as a significant 
condition contributing to death, but not resulting in the 
underlying cause, was a seizure disorder.

When reviewing the relevant history from service, the service 
medical records (SMRs) obtained thus far are generally absent 
for reference to renal disease, seizures, or the presence of 
any confirmed or suspected cancerous lesions.  The veteran's 
active duty service ended in July 1971.

A January 1978 medical examination when the veteran 
subsequently enlisted in the Army Reserves revealed a blood 
pressure reading of 134/80 (systolic/diastolic).  But 
according to VA regulation, hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  And furthermore, for 
purposes of this section, the term hypertension means that 
the diastolic blood pressure is predominantly 90mm or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm or greater 
with a diastolic blood pressure of less than 90mm.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2006).  So the 
appellant-widow's contentions notwithstanding, even that 
isolated blood pressure reading taken coincident with the 
veteran's re-entry into military service, albeit in the Army 
Reserves, does not satisfy the threshold minimum requirements 
of this regulation to be considered high blood pressure, much 
less persistently high blood pressure indicative of 
hypertension.



That said, it nonetheless must be presumed the veteran was 
exposed to Agent Orange during his prior active duty service, 
since he had a tour in Vietnam between January 1969 and 
August 1970.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6)(iii).  Consequently, it remains for 
consideration whether he developed any disorder after service 
that is causally attributable to that presumed 
herbicide exposure.

In December 1999, as indicated in a report of private 
hospitalization, the veteran was initially diagnosed as 
having squamous cell carcinoma of the anal region.      He 
subsequently underwent radiation therapy and chemotherapy 
throughout         early- to mid-2000, which apparently 
eradicated the underlying disease.  The appellant-widow 
maintains that, nonetheless, that treatment process and 
residual conditions from rectal cancer were contributing 
causes to the veteran's death.  Also, the preliminary 
evidence of record of kidney problems is that of a diagnosis 
of end-stage renal disease which was noted in June 1993.  The 
veteran then received hemodialysis on a continuing basis.

Those diseases that are listed at 38 C.F.R. § 3.309(e) shall 
be presumptively   service connected if there are 
circumstances establishing herbicide agent exposure, even 
though there is no record of the disease during service.  

The Secretary of VA has determined, however, on review of 
sound medical and scientific evidence, that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for gastrointestinal tract tumors - including 
rectal cancer.  See Notice, 68 Fed. Reg. 27630-27641, 27639 
(May 20, 2003).  The incidence of renal disease likewise is 
not included amongst those conditions that are presumed 
incurred in service due to herbicide exposure.  See 38 C.F.R. 
§ 3.309(e).  See, too, Notice, 64 Fed. Reg. 59243 (Nov. 2, 
1999) (presumption of service connection based on exposure to 
herbicides not available for any condition for which it is 
not specifically determined such a presumption is warranted).  

But that notwithstanding, the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation, i.e., that his 
exposure to           Agent Orange led to the development of 
the claimed disability after service.              See Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  
Hence, in furtherance of the development of the current 
claim, an opinion should be obtained from a VA physician as 
to whether there is an objective relationship between the 
veteran's service and the cause of his death -- to include in 
particular whether his presumed Agent Orange exposure led to 
his rectal cancer that was then a contributing factor to the 
cause of his death and/or caused him to develop terminal 
renal disease.  This medical opinion will also provide the 
opportunity for consideration of any additional post-service 
disorder found to be related to service (such as, if 
warranted, hypertension) in offering the requested 
determination.       See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim).   

As an additional matter for review on remand, as previously 
indicated, the veteran enlisted in the Army Reserves in 
January 1978, several years following completion  of his 
active duty service in July 1971, but there is not currently 
on file information as to the extent of that subsequent 
service and accompanying duty assignments (including if 
involving active duty for training (ACDUTRA) or inactive duty 
training (INACDUTRA)).  So appropriate measures should be 
taken to obtain his service personnel records to acquire this 
information from the National Personnel Records Center (NPRC) 
and other relevant sources.  See 38 C.F.R. § 3.159(c)(2) (VA 
will undertake the necessary measures to obtain relevant 
records from a Federal department or agency).



Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Obtain a copy of the veteran's 
complete service personnel file from 
the NPRC (or any other appropriate 
source).  Specifically, attempt to 
acquire information regarding his 
service in the Army Reserves after 
enlisting in January 1978 
(following completion of active duty 
service several years previously, in 
July 1971), including exact dates of 
service in the reserves and duty 
assignments (i.e., whether involving 
ACDUTRA or INACDUTRA).  Then associate 
all records obtained with his claims 
file for consideration in this appeal.

2.	Also obtain a VA medical opinion from 
a qualified physician indicating 
whether it is at least as likely as not 
(i.e., 50 percent or greater 
probability) the veteran's death 
resulting from the immediate cause of 
anoxic encephalopathy, with underlying 
causes of hyperkalemic arrest and end 
stage renal disease, and a significant 
contributing condition of a seizure 
disorder, was medically related to his 
military service.

In providing this opinion, it is 
requested that the designated physician 
indicate his or her consideration of 
whether the veteran's presumed exposure 
to Agent Orange during service in 
Vietnam was the 


cause of his renal disease and/or led 
to the development of rectal cancer in 
1999, and if so, whether this disorder 
was then a substantial or material 
contributing factor in his death.

The examiner should also indicate 
whether it is at least as likely as not 
that the cause of the veteran's death 
was otherwise related to any other 
incident of his military service.  This 
includes a possibly hypertensive 
condition diagnosed post service, 
provided that it has been shown through 
service records or other competent 
evidence that hypertension was incurred 
or aggravated during either active 
service or a period of ACDUTRA while a 
member of the Army Reserves.

If no opinion can be rendered without 
resorting to pure speculation, explain 
why this is not possible.

To facilitate making these important 
determinations, send the claims file to 
the examiner for a review of the 
veteran's pertinent medical and other 
history, to include a complete copy of 
this remand.

3.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  Stegall v. West, 11 
Vet. App. 268 (1998).



4.	Then readjudicate the cause-of-death 
claim on appeal in light of the 
additional evidence obtained.  If this 
claim is not granted to the appellant's 
satisfaction, prepare a supplemental 
statement of the case (SSOC) and send 
it to her and her representative.  Give 
them time to respond before returning 
the file to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



